department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax_exempt_and_government_entities_division release number release date yate date jil code legend transferor foundation recipient foundation recipient foundation ii recipient foundation iii recipient foundation iv l o w_i o d m i m i o i x i dear sir or madam we have considered your ruling_request dated date concerning the federal income and excise_tax consequences under sec_507 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code_of_1986 as amended hereafter code related to a proposed transfer of assets in the manner and for the purposes described below facts transferor foundation is a tax-exempt_organization recognized as a private_foundation under sec_501 and sec_509 of the code transferor foundation is managed by eight individuals a b c d e f g and h individuals b c d and e are all children of a since its inception transferor foundation’s mission has been to improve the city within which it is located and the quality of life of its citizens because of a’s advanced age a anticipates that her children if they succeed to the management of transferor foundation would have diverse charitable interests and objectives because of the differences in their geographic residences and backgrounds as such a’s children have formed recipient foundation recipient foundation ii recipient foundation iil and recipient foundation iv hereafter referred to as recipient foundations to further their separate charitable interests and goals recipient foundations il ill and iv are all tax-exempt organizations recognized as private_foundations under sec_501 and sec_509 of the code recipient foundation is managed by b is managed by c and two other directors who are not members of a’s family recipient foundation ii is managed by b and two other directors who are not members of a's family recipient foundation iii d and e who are all members of a's family recipient foundation iv is managed by e and d who are members of a's family and a third director f who is not a member of a’s family - - representations have been made that transferor foundation has approved a plan with recipient foundations whereby the assets of transferor foundation will be distributed percent to each of the recipient foundations to enable the children of a who manage the recipient foundations to pursue their own separate charitable goals through the charities they respectively manage representations have been further made that subsequent to the transfer transferor foundation and the recipient foundations will continue to operate and maintain their tax-exempt status as private_foundations under sec_501 and sec_509 of the code furthermore transferor foundation represents that it will ensure expenditure_responsibility you have requested the following rulings the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will be a sufficient disposition of assets to one or more private_foundations as described in sec_1_507-3 of the regulations made pursuant to an adjustment or reorganization and will be a transfer of assets by a private_foundation to other private_foundations described in sec_507 of the code the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will not result in the termination of transferor foundation’s private_foundation_status and will not result in transferor foundation being subject_to the tax imposed by sec_507 of the code in the year of the distributions pursuant to sec_1_507-3 of the regulations each recipient foundation will not be treated as a newly created organization pursuant to sec_1_507-3 of the regulations each of the recipient foundations will succeed to the aggregate tax benefits of transferor foundation in proportion to the net fair_market_value of the assets distributed to them pursuant to sec_1_507-3 of the regulations each of the recipient foundations will be treated as having received the distributed assets subject_to the proportionate amount of any liability transferor foundation may have incurred under chapter of the code to the extent not satisfied by transferor foundation the provisions of sec_1_507-3 through g of the regulations will apply to each of the recipient foundations with respect to the assets distributed to them from transferor foundation assuming each of the recipient foundations and transferor foundation are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same persons and because transferor foundation will have transferred approximately percent of its assets to each of the recipient foundations each recipient foundation will be treated under sec_1_507-3 of the regulations as if they were transferor foundation for purposes of chapter of the code and sec_507 through of the code each recipient foundation will be treated as if they were transferor foundation in the proportion which the fair_market_value of the assets less encumbrances transferred to the respective recipient foundation bears to the fair_market_value of the assets less encumbrances of transferor foundation immediately before the transfer following the distributions transferor foundation will be liable for the tax imposed by sec_4940 of the code on assets held until the date of the distributions after the distributions have occurred each of the recipient foundations and transferor foundation will be liable for the tax imposed under sec_4940 with respect to their respective shares of assets as of the date of the distributions the distribution of a portion of the assets of transferor foundation to a recipient foundation will not constitute an act of self-dealing under sec_4941 of the code pursuant to sec_1_507-3 of the regulations and revrul_78_387 each recipient foundation may reduce the amount of the recipient foundation's required_distribution under sec_4942 of the code by the amount of transferor foundation’s excess qualifying_distribution carryover for prior years in proportion to the net fair_market_value of the assets distributed to it the distribution of a portion of the assets of transferor foundation to a recipient foundation will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the distribution of a portion of the assets of transferor foundation to a recipient foundation will constitute a grant as described in sec_4945 of the code and thus will not constitute a taxable_expenditure within the meaning of sec_4945 provided that transferor foundation exercises expenditures responsibility over the distributed assets as set forth in sec_53_4945-5 of the regulations for the year in which the proposed distribution of assets takes place and for the two it is reasonably apparent to the transferor foundation that before succeeding taxable years only if the end of such second succeeding taxable_year neither the principal the income from the grant funds nor any equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the transferor foundation may then allow such reports to be discontinued after the second succeeding taxable_year otherwise the transferor foundation must continue to exercise expenditure_responsibility until the grant funds are fully expended or the grant is terminated the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will neither affect the status of transferor foundation as an organization described in sec_501 of the code nor will it affect the status of any of the recipient foundations as organizations described in sec_501 or as private_foundations described in sec_509 law sec_507 of the code states that except as provided in sec_507 an exempt it commits acts or failures to act giving rise to tax under organization which is a private_foundation can terminate its private_foundation_status only if the service of its intent to terminate or if chapter and if it pays the termination_tax imposed by sec_507 or has the tax abated it notifies sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or the adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets chapter of the code imposes excise_taxes on private_foundations for net_investment_income under sec_4940 acts of self-dealing under sec_4941 undistributed_income under sec_4942 excess_business_holdings under sec_4943 jeopardy investments under sec_4944 and taxable_expenditures under sec_4945 a sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term self dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4944 of the code imposes a tax on a private_foundation if manner as to jeopardize the carrying out of any of its exempt purposes it invests any amount in a sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_1_482-1a of the federal_income_tax regulations hereafter regulations’ defines control for purposes of sec_482 of the code as any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised sec_1_507-1 of the regulations provides that a transfer of all or part of a private foundation's assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not be deemed to have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all the assets ofa private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization sec_1_507-3 of the regulations provides that a transferee organization to which sec_507 of the code applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of the aggregate tax_benefit multiplied by a fraction of the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair market of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer sec_1_507-3 of the regulations provides that except as provided in subparagraph of sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 of the regulations provides that the provisions enumerated in subparagraphs a through g of this subdivision shall apply to the transferee private_foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor private_foundation had the transfer described in sec_507 not been effected sec_1_507-3 of the regulations provides that if a private_foundation transfers all or part of its net assets to one or more private_foundations that are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same persons who effectively control the transferor private_foundation for purposes of chapter and sections of the code such a it were the transferor in the proportion which the fair transferee private_foundation shall be treated as if market_value of the assets less encumbrances transferred to the transferee foundation bears to the fair_market_value of the assets less encumbrances of the transferor foundation immediately before the transfer sec_1_507-3 of the regulations provides that unless a private_foundation gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 or of the code are not subject_to the termination_tax imposed under sec_507 with respect to such transfers sec_53_4945-5 of the foundation and similar excise_tax regulations hereafter foundation regulations’ provides that if a private_foundation makes a grant described in sec_4945 of the code to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made it is reasonably apparent to the grantor that and the immediately succeeding taxable years only if before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_53_4946-1 of the foundation regulations provides that for purposes of sec_4941 of the code the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 revrul_78_387 1978_2_cb_270 holds that when a transferee foundation is treated as the transferor under sec_1_507-3 of the regulations the transferee is entitled to reduce its distributable_amount under sec_4942 of the code by the amount of the transferor's excess qualifying_distribution carryover analysis ruling the issue of whether transferor foundation’s disposition to recipient foundations is a significant disposition of assets and thus not subject_to the termination_tax under sec_507 of the code is governed by sec_507 a sec_507 transfer includes a transfer by a private_foundation of all or part of its assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization see sec_507 for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant dispositions see sec_4 c of the regulations the term ‘significant dispositions means a distribution where the aggregate value transferred is percent or more of the fair_market_value of the net assets of the foundation see sec_1_507-3 here the recipient foundations and transferor foundation are all private_foundations through the proposed transaction transferor foundation intends to transfer to each of the four recipient foundations approximately percent of the fair_market_value of its net assets as the aggregate amount expected to be transferred exceeds twenty-five percent the distribution by transferor foundation qualifies as a transfer under sec_507 ruling regarding the termination of transferor foundation's private_foundation_status sec_507 of the code provides that an exempt_organization which is a private_foundation can terminate its private it commits acts or failures to foundation status only if it notifies the service of its intent to terminate or if it pays the termination_tax imposed by sec_507 or act giving rise to tax under chapter and if has the tax abated as transferor foundation has represented that it has neither notified the service of any intent to terminate its private_foundation_status nor has it committed acts or failures to act giving rise to a tax under chapter its disposition of assets under sec_507 does not terminate its private_foundation_status and does not result in a termination_tax imposed by sec_507 ruling under sec_507 of the code and sec_1_507-3 of the regulations a transfer of assets by any private_foundation to another private_foundation pursuant to a sec_507 disposition will not result in the transferee foundation being treated as a newly created organization because the transferor foundation and recipient foundations are all private_foundations and the transfer qualifies under sec_507 recipient foundations will not be treated as newly created organizations ruling for recipient foundations to succeed to the aggregate tax benefits of transferor foundation in the property transferred sec_1_507-3 of the regulations require that the transferees are all effectively controlled within the meaning of sec_1_482-1 of the regulations now effectively retitled sec_1_482-1a directly or indirectly by the same person or persons who effectively control the transferor organization it is assumed for purposes of this ruling that recipient foundations are all effectively controlled under sec_1_482-1a by the same persons who effectively control transferor foundation therefore after the transfer of assets by transferor foundation to the recipient foundations the recipient foundations will succeed to the aggregate tax benefits of transferor foundation in proportion to the net fair_market_value of the assets distributed under sec_1_507-3 ruling under sec_1_507-3 of the regulations the recipient of a transfer under sec_507 of the code will be treated as receiving the transferred assets subject_to any outstanding tax_liability incurred by the transferor under chapter in proportion to the assets received and to the extent the liability had not been previously satisfied here recipient foundations are the recipients of a transfer under sec_507 therefore recipient foundations shall be treated as receiving the assets of transferor foundation subject_to any outstanding liability not previously satisfied by transferor foundation in proportion to the assets received ruling pursuant to sec_1_507-3 through g of the regulations each transferee of a sec_507 of the code transfer will succeed to the property attributes enumerated under subsections a through g therein with respect to the assets transferred and to the same extent and in the same manner that would have applied to the transferor had the transfer not occurred as enumerated under sec_1 a ii a of the regulations and as referenced to sec_4940 of the code transferees will succeed to the basis of the property transferred by transferor to the same extent and in the same manner that would have applied to the transferor had the transfer not occurred as the transfer of assets from transferor foundation to recipient foundations qualifies under sec_507 recipient foundations succeed to the basis under sec_4940 of the property transferred to the same extend as if the property was still held by transferor foundation under sec_1 a ii b of the regulations and as referenced to sec_4942 of the code transferees will succeed to the attributes related to the transferred property with respect to distributions of income to the same extent and in the same manner that would have applied to the transferor had the transfer not occurred as the transfer of assets from transferor foundation to recipient foundations qualifies as a sec_507 transfer recipient foundations succeed to the attributes related to the transferred property with respect to distributions of income as if the property was still held by transferor foundation under sec_1 a ii c of the regulations and as referenced to sec_101 of the tax reform act of as amended by sec_1301 and of the tax reform act of with respect to the provisions of sec_4941 of the code a qualifying transfer under sec_507 does not constitute a self-dealing transaction subject_to tax under sec_4941 because the transfer is not between disqualified persons under sec_53 a of the foundation regulations only for purposes of sec_4941 the term disqualified persons shall not include any organization described in sec_501 other than an organization described in sec_509 private_foundations are described under sec_501 and are therefore not disqualified persons for sec_4941 purpose therefore because transferor foundation and recipient foundations are private_foundations ina qualifying b transfer the transfer does not constitute a self-dealing transaction subject_to tax under sec_4941 under sec_1 a ii d of the regulations and as referenced to sec_101 of the tax reform act of with respect to the provisions of sec_4942 of the code transferees will succeed to the attributes related to the transferred property under sec_4942 to the same extent and in the same manner that would have applied to the transferor had the transfer not occurred provided that the transferor qualified for the application of this section immediately before the transfer and at least eight-five percent of the fair_market_value of the net assets of the transferee immediately_after_the_transfer were received pursuant to the transfer representations have been made by transferor foundation to the affect of its qualification for the application of this section and representations have been made by recipient foundations that at least eight-five percent of their net assets were received via the transfer therefore recipient foundations will succeed to the attributes related to the transferred property under sec_4942 to the same extent and in the same manner that would have applied to transferor foundation had the transfer not occurred under sec_1 a ii e of the regulations and as referenced to sec_101 through e of the tax reform act of with respect to the provisions of sec_4942 of the code the distribution from one private_foundation to another under a sec_507 transaction will be deemed a qualifying_distribution pursuant to sec_4942 as the transference of assets between transferor foundation and recipient foundations qualifies as a sec_507 transaction the transaction is a deemed qualifying_distribution under sec_4942 under sec_1 a ii f of the regulations and as referenced to sec_101 of the tax reform act of with respect to the provisions of sec_4945 of the code the distribution from one private_foundation to another under a sec_507 transaction will not be deemed a taxable_expenditure pursuant to sec_4945 as the transference of assets between transferor foundation and recipient foundations qualifies as a sec_507 transaction the transaction is not a taxable_expenditure under sec_4945 with sec_4945 applying to the recipient foundations with respect to the assets transferred to the same extent and in the same manner as applied to the transferor foundation under sec_1 a ii g of the regulations and as referenced to sec_101 of the tax reform act of with respect to the provisions of sec_508 of the code the distribution from one private_foundation to another under a sec_507 transference will subject the transferee to the same requirements of sec_508 therefore recipient foundations are subject_to the same requirements of sec_508 as it would apply to transferor foundation as if the transfer had not occurred ruling the issue of whether recipient foundations will also be treated as if they were transferor foundation with respect to chapter and sec_507 through of the code in proportion to the assets each foundation receives is governed by sec_1_507-3 of the regulations under sec_1_507-3 if a private_foundation transfers all or part of its net assets to one or more private_foundations that are effectively controlled within the meaning of sec_1_482-1 now effectively retitled sec_1_482-1a directly or indirectly by the same persons who effectively control the transferor private_foundation for purposes of chapter and sections sucha transferee private_foundation shall be treated as if market_value of the assets less encumbrances transferred bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer assuming each recipient foundation is effectively controlled by transferor foundation because transferor foundation made a sec_507 transfer of percent of its net assets to each recipient foundation each recipient foundation will be treated as if they were transferor foundation for purposes of chapter and sec_507 through in proportion to the assets transferred it were the transferor in proportion to which the fair ruling the degree of tax_liability imposed upon recipient foundations and transferor foundation in relation to the transferred assets held by each after the transference is governed under sec_1 a of the regulations and sec_4940 of the code because the recipient foundations will be treated as if they were transferor foundation in respect to chapter and under sec_1 a i described above the recipient foundations will be liable for the tax imposed under sec_4940 in proportion to their share of assets received as of the date of the sec_507 transfer ruling whether the distribution of a portion of the assets of transferor foundation to recipient foundations in a sec_507 of the code transaction will constitute an act of self-dealing is governed under sec_1_507-3 of the regulations and sec_4941 the excise_tax on self-dealing is imposed where a private_foundation and a disqualified_person engage in prohibited_transactions such as the sale_or_exchange of property under sec_4946 and sec_53_4946-1 of the foundation regulations a disqualified_person does not include an organization under sec_501 therefore the transfer of assets by transferor foundation to the recipient foundations is not an act of self-dealing because each foundation has received a determination_letter stating that it is a tax-exempt_organization under sec_501 ruling under sec_1_507-3 of the regulations and revrul_78_387 1978_2_cb_270 a transferee in a sec_507 of the code transaction may reduce their minimum distribution_requirements under sec_4942 by any carryover of excess qualifying distributions of the transferor to the extent that the transferee is treated as transferor under sec_1_507-3 because the transfer of assets herein from transferor foundation to recipient foundations qualifies as a sec_507 transaction and recipient foundations are treated as transferor foundation under sec_1 a in proportion to the assets transferred each recipient foundation may reduce their minimum distribution_requirements under sec_4942 by any carryover of excess qualifying distributions of the transferor to the extent of the assets received ruling sec_4944 of the code imposes a tax on investments by private_foundations which jeopardize their charitable purposes under sec_4944 a transfer pursuant to sec_507 is not considered an investment for purposes of sec_4944 if the transfer of assets was made for the purpose of accomplishing charitable purpose because transferor foundation will distribute approximately percent of its assets to each of the four recipient foundations with the goal of enabling each recipient foundation to pursue separate charitable goals the transfer will not result in the imposition of tax for a jeopardy investment under sec_4944 ruling the transfer of assets by transferor foundation to the recipient foundations does not result in the imposition of tax for a taxable_expenditure under sec_4945 of the code because transferor foundation will exercise its capital endowment grant expenditure_responsibility required by sec_4945 and sec_53_4945-5 of the foundation regulations ruling the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will not affect the status of transferor foundation and the recipient foundations as tax-exempt organizations described in sec_501 of the code and as private_foundations described in sec_509 the tax-exempt status of these foundations is not adversely affected because the transfer qualifies under sec_507 and is made to a sec_501 organization accordingly based on the information submitted in your ruling_request we rule as follows the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will be a sufficient disposition of assets to one or more private_foundations as described in sec_1_507-3 of the regulations made pursuant to an adjustment or reorganization and will be a transfer of assets by a private_foundation to other private_foundations described in sec_507 of the code the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will not result in the termination of transferor foundation’s private_foundation_status and will not result in transferor foundation being subject_to the tax imposed by sec_507 of the code in the year of the distributions pursuant to sec_1_507-3 of the regulations each recipient foundation will not be treated as a newly created organization pursuant to sec_1_507-3 of the regulations each of the recipient foundations will succeed to the aggregate tax benefits of transferor foundation in proportion to the net fair_market_value of the assets distributed to them pursuant to sec_1_507-3 of the regulations each of the recipient foundations will be treated as having received the distributed assets subject_to the proportionate amount of any liability transferor foundation may have incurred under chapter of the code to the extent not satisfied by transferor foundation the provisions of sec_1_507-3 through g of the regulations will apply to each of the recipient foundations with respect to the assets distributed to them from transferor foundation assuming each of the recipient foundations and transferor foundation are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same persons and because transferor foundation will have transferred approximately percent of its assets to each of the recipient foundations each recipient foundation will be treated under sec_1_507-3 of the regulations as if they were transferor foundation for purposes of chapter of the code and sec_507 through of the code each recipient foundation will be treated as if they were transferor foundation in the proportion which the fair_market_value of the assets less encumbrances transferred to the respective recipient foundation bears to the fair_market_value of the assets less encumbrances of transferor foundation immediately before the transfer following the distributions transferor foundation will be liable for the tax imposed by sec_4940 of the code on assets held until the date of the distributions after the distributions have occurred each of the recipient foundations and transferor foundation will be liable for the tax imposed under sec_4940 with respect to their respective shares of assets as of the date of the distributions the distribution of a portion of the assets of transferor foundation to a recipient foundation will not constitute an act of self-dealing under sec_4941 of the code pursuant to sec_1_507-3 of the regulations and revrul_78_387 each recipient foundation may reduce the amount of the recipient foundation’s required_distribution under sec_4942 of the code by the amount of transferor foundation’s excess qualifying_distribution carryover for prior years in proportion to the net fair_market_value of the assets distributed to it the distribution of a portion of the assets of transferor foundation to a recipient foundation will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the distribution of a portion of the assets of transferor foundation to a recipient foundation will constitute a grant as described in sec_4945 of the code and thus will not constitute a taxable_expenditure within the meaning of sec_4945 provided that transferor foundation exercises expenditures responsibility over the distributed assets as set forth in sec_53_4945-5 of the regulations for the year in which the proposed distribution of assets takes place and for the two it is reasonably apparent to the transferor foundation that before succeeding taxable years only if the end of such second succeeding taxable_year neither the principal the income from the grant funds nor any equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the transferor foundation may then allow such reports to be discontinued after the second succeeding taxable_year otherwise the transferor foundation must continue to exercise expenditure_responsibility until the grant funds are fully expended or the grant is terminated the distribution by transferor foundation of approximately percent of its assets to each of the recipient foundations will neither affect the status of transferor foundation as an organization described in sec_501 of the code nor will it affect the status of any of the recipient foundations as organizations described in sec_501 or as private_foundations described in sec_509 for purposes of this ruling we are presuming that recipient foundations are effectively controlled under sec_482 of the code all parts of this ruling that rely upon recipient foundations being effectively controlled will no longer apply should it be determined that recipient foundations are not all effectively controlled under sec_1_482-1a of the regulations by the same persons that effectively control’ transferor foundation this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for if you disagree with our proposed deletions you should public inspection is attached to notice follow the instructions in notice blank foundation this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
